      Case 3:19-cv-07651-EMC Document 221 Filed 12/07/20 Page 1 of 5



 1 IRELL & MANELLA LLP
   Morgan Chu (SBN 70446)
 2 Benjamin W. Hattenbach (SBN 186455)
   Michael D. Harbour (SBN 298185)
 3 1800 Avenue of the Stars, Suite 900
   Los Angeles, California 90067-4276
 4 Telephone: (310) 277-1010
   Facsimile: (310) 203-7199
 5 Email: mchu@irell.com
   Email: bhattenbach@irell.com
 6 Email: mharbour@irell.com

 7 A. Matthew Ashley (SBN 198235)
   Olivia L. Weber (SBN 319918)
 8 840 Newport Center Drive, Suite 400
   Newport Beach, California 92660-6324
 9 Telephone: (949) 760-0991
   Facsimile: (949) 760-5200
10 Email: mashley@irell.com
   Email: oweber@irell.com
11
   Counsel for Defendants
12 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC,
13 VLSI TECHNOLOGY LLC

14 Additional counsel listed on signature page

15

16                               UNITED STATES DISTRICT COURT

17                              NORTHERN DISTRICT OF CALIFORNIA

18 INTEL CORPORATION and APPLE INC.,             Case No. 3:19-cv-07651-EMC

19                Plaintiffs,
                                                 DEFENDANTS’ L.R. 7-3 STATEMENT OF
20         v.                                    RECENT DECISION IN SUPPORT OF
                                                 JOINT MOTION TO DISMISS AND TO
21 FORTRESS INVESTMENT GROUP LLC,                STRIKE THE AMENDED COMPLAINT
   FORTRESS CREDIT CO. LLC, UNILOC
22 2017 LLC, UNILOC USA, INC., UNILOC            Hon. Edward M. Chen
   LUXEMBOURG S.A.R.L., VLSI
23 TECHNOLOGY LLC, INVT SPE LLC,                 Date:    December 17, 2020
   INVENTERGY GLOBAL, INC., IXI IP, LLC,         Time:    1:30 p.m.
24 and SEVEN NETWORKS, LLC,                      Dept.:   Courtroom 5

25                Defendants.

26

27

28

                                                          DEFENDANTS’ L.R. 7-3 STATEMENT OF RECENT DECISION
                                                                                     Case No. 3:19-cv-07651-EMC
       Case 3:19-cv-07651-EMC Document 221 Filed 12/07/20 Page 2 of 5



 1          Pursuant to Civil Local Rule 7-3(d)(2), and in connection with Defendants’ Joint Motion to

 2 Dismiss and to Strike the Amended Complaint (Dkt. 203), Defendants hereby inform the Court of

 3 supplemental authority granting Apple Inc.’s motion to dismiss antitrust claims brought against it.

 4 See Blix Inc. v. Apple, Inc., CV 19-1869-LPS, 2020 WL 7027494, at *1 (D. Del. Nov. 30, 2020)

 5 (“Exhibit 1”). The relevant portion addresses deficiencies in allegations of “direct evidence” of

 6 supracompetitive prices and restricted output. See Ex. 1 at *6 (“While Blix’s Complaint asserts

 7 several times that Apple charges ‘supracompetitive prices,’ it does not plead any facts to support

 8 this assertion. . . Further . . . allegations that Apple has the power to restrict output are not

 9 equivalent to allegations that Apple actually restricted output. Blix does not identify any

10 additional facts in its Complaint that support an allegation that Apple restricted output.”)

11 (emphasis in original) (granting dismissal); see also Apple’s Reply Brief in Support of its Motion

12 to Dismiss, Blix Inc. v. Apple, Inc., C.A. No. 19-1869-LPS (D. Del. Nov. 30, 2020), Dkt. 22 at 7

13 (“To start with, Blix pleads nothing but conclusions and generalities about pricing. Blix states that

14 ‘Apple prices its devices and default apps supracompetitively,’ [cite] but this bald assertion is

15 unsupported by any facts about email client app prices . . . As already noted, Blix does not plead

16 facts—much less direct evidence—showing that Apple’s app review has either raised prices or

17 restricted market output.”).

18

19 Dated: December 7, 2020                              Respectfully submitted,

20                                                      IRELL & MANELLA LLP

21

22                                                      By: /s/ A. Matthew Ashley
                                                            A. Matthew Ashley
23                                                          Counsel for Defendants
                                                            FORTRESS INVESTMENT GROUP LLC,
24                                                          FORTRESS CREDIT CO. LLC,
                                                            VLSI TECHNOLOGY LLC
25
                                                            /s/ Christopher A. Seidl
26                                                          Christopher A. Seidl (pro hac vice)
                                                            CSeidl@RobinsKaplan.com
27                                                          ROBINS KAPLAN LLP
                                                            800 LaSalle Avenue, Suite 2800
28                                                          Minneapolis, MN 55402

                                                                  DEFENDANTS’ L.R. 7-3 STATEMENT OF RECENT DECISION
                                                                                             Case No. 3:19-cv-07651-EMC
                                                  -1-
     Case 3:19-cv-07651-EMC Document 221 Filed 12/07/20 Page 3 of 5



 1                                         Telephone: 612 349 8468
                                           Facsimile: 612 339-4181
 2                                         Counsel for Defendants
                                           INVT SPE LLC
 3                                         INVENTERGY GLOBAL, INC.

 4                                         /s/ Jason D. Cassady
                                           Jason D. Cassady (pro hac vice)
 5                                         jcassady@caldwellcc.com
                                           CALDWELL CASSADY & CURRY
 6                                         2121 N. Pearl Street, Suite 1200
                                           Dallas, TX 75201
 7                                         Telephone: 214 888-4841
                                           Facsimile: 214-888-4849
 8                                         Counsel for Defendant
                                           IXI IP, LLC
 9
                                           /s/ James J. Foster
10                                         James J. Foster
                                           jfoster@princelobel.com
11                                         PRINCE LOBEL TYE LLP
                                           One International Place, Suite 3700
12                                         Boston, MA 02110
                                           Telephone: 617 456-8022
13                                         Facsimile: 617 456-8100
                                           Counsel for Defendant
14                                         UNILOC 2017 LLC

15                                         /s/ Daniel. R. Shulman
                                           Daniel R. Shulman (pro hac vice)
16                                         dan@shulmanbuske.com
                                           SHULMAN & BUSKE PLLC
17                                         126 North Third Street, Suite 402
                                           Minneapolis, MN 55401
18                                         Telephone: 612 870 7410
                                           Counsel for Defendants
19                                         UNILOC LUXEMBOURG S.A.R.L.
                                           UNILOC USA, INC
20
                                           /s/ Dean C. Eyler
21                                         Dean C. Eyler (pro hac vice)
                                           dean.eyler@lathropgpm.com
22                                         LATHROP GPM LLP
                                           500 IDS Center
23                                         80 South 8th Street
                                           Minneapolis, MN 55402
24                                         Telephone: 612 632-3335
                                           Facsimile: 612 632-4000
25                                         Counsel for Defendants
                                           UNILOC LUXEMBOURG S.A.R.L.
26                                         UNILOC USA, INC

27                                         /s/ Samuel F. Baxter
                                           Samuel F. Baxter (pro hac vice)
28                                         sbaxter@mckoolsmith.com
                                           John Briody (pro hac vice)
                                                 DEFENDANTS’ L.R. 7-3 STATEMENT OF RECENT DECISION
                                                                            Case No. 3:19-cv-07651-EMC
                                    -2-
     Case 3:19-cv-07651-EMC Document 221 Filed 12/07/20 Page 4 of 5



 1                                         jbriody@mckoolsmith.com
                                           MCKOOL SMITH
 2                                         104 East Houston, Suite 100
                                           Marshall, TX 75670
 3                                         Telephone: 903 923-9001
                                           Facsimile: 903 923-9099
 4                                         One Manhattan West
                                           395 9th Avenue, 50th Floor
 5                                         New York, NY 10001-8603
                                           Telephone: 212.402.9438
 6                                         Counsel for Defendant
                                           SEVEN NETWORKS, LLC
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 DEFENDANTS’ L.R. 7-3 STATEMENT OF RECENT DECISION
                                                                            Case No. 3:19-cv-07651-EMC
                                    -3-
      Case 3:19-cv-07651-EMC Document 221 Filed 12/07/20 Page 5 of 5



 1                                       ECF ATTESTATION

 2         I, Olivia Lauren Weber, am the ECF user whose ID and password are being used to file

 3 DEFENDANTS’ L.R. 7-3 STATEMENT OF RECENT DECISION IN SUPPORT OF

 4 DEFENDANTS’ JOINT MOTION TO DISMISS AND TO STRIKE THE AMENDED

 5 COMPLAINT. I hereby attest that I received authorization to insert the signatures indicated by a

 6 conformed signature (/s/) within this e-filed document.

 7

 8

 9                                                  By: /s/ Olivia Lauren Weber
                                                        Olivia Lauren Weber
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                               DEFENDANTS’ L.R. 7-3 STATEMENT OF RECENT DECISION
                                                                                          Case No. 3:19-cv-07651-EMC
                                                -1-
